DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
This action is in response to application filed on December 16, 2021. Claims 1-10 are pending for examination.
  
Information Disclosure Statement
The IDS filed on 1/25/2022 has been considered.

Drawings
The drawings are objected to under 37 CFR 1.84(o) because Figures 2-3 require suitable descriptive legends for understanding of the drawing. 37 CFR 1.84(o) reads as follows:
(o) Legends. Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2 and 4 are objected to because of the following informalities: Claim 4 recites "so-called millimeter waves" which is supposed to be just “millimeter waves”.  Claim 2 recites “its detected body mass” which is supposed to be “the detected body mass”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchihashi et al. (Tsuchihashi: US 7,036,390) in view of Dias Da Cruz et al. (Cruz: WO2020/115066).
Regarding claim 1, Tsuchihashi teaches an intrusion detection system for a vehicle comprising 
a radar sensor (Col. 2, lines 40-45, synthetic wave is obtained which represents the synthesis of a transmitted wave radiated from a sensor and a reflected wave returned from a breathing human body, and the presence or absence of a human in the vehicle is detected from the envelope of the synthetic wave.), 
a calculator (Fig. 3, 6) and 
an alarm system adapted to generate an alarm (Col. 9 lines 10-13, 25-28 and 35-40, if Yes, then it is determined whether the presence of a human has been detected or not (S10). If Yes, the alarm is issued (S11).), 
the radar sensor being adapted to detect the presence of a body within the vehicle, the calculator being adapted to categorize each detected body between a "human" category (Col. 9 lines 10-13, 25-28 and 35-40, if Yes, then it is determined whether the presence of a human has been detected or not (S10).) and 
to trigger the alarm system only when at least one of the detected body or bodies is categorized as "human" (Col. 9 lines 10-13, 25-28 and 35-40, if Yes, then it is determined whether the presence of a human has been detected or not (S10). If Yes, the alarm is issued (S11).).
Tsuchihashi does not explicitly disclose the calculator being adapted to categorize each detected body between a "human" category and an "other" category.
 However, the preceding limitation is known in the art of occupant sensing in a vehicle. Cruz teaches a sensor system 10 is configured to be used as an automotive vehicle interior sensing system for a detection of for instance, but not limited to, left-behind pets and/or children, vital sign monitoring, vehicle seat occupancy detection for seat belt reminder (SBR) systems, and/or anti-theft alarm (para 41) and further teaches the radar sensor being adapted to detect the presence of a body within the vehicle, the calculator being adapted to categorize each detected body between a "human" category and an "other" category (Para 51, For the optical camera 12, the quality is given by classes such as, but not being limited to, "adult", "child", "pet", "empty child restraint system" and "occupied child restraint system". At the same time t1 in another step 56, the second neural network module 34 is operated to derive, e.g. based on labeled training data resident within the external memory unit 42 of the artificial neural network 18, an output representing a quality with a confidence level regarding the provided RADAR sensor system signal x8 ,1 . For the RADAR sensor system 14, the quality is given by the same classes as for the optical camera 12, but derived e.g. from a breathing amplitude determined by the RADAR sensor system 14.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cruz in order to improve the performance and reliability with time (Cruz: para 14).

Regarding claim 4, the combination of Tsuchihashi and Cruz teaches the intrusion detection system according to claim 1, wherein the radar sensor is adapted to use so-called millimeter radio waves to detect millimeter movements (Cruz: para 37, between 20GHz and 140 GHz) or the intrusion detection system further comprises an additional millimeter sensor using so-called millimeter radio waves to detect millimeter movements, the millimeter radio waves having a frequency of between 24 GHz and 300 GHz (Cruz: para 37, between 20GHz and 140 GHz), the calculator being adapted to determine whether detected millimeter movements correspond to breathing (Tsuchihashi: Col. 6 lines 63-67, When there is a human in the vehicle, the breathing motion of the human body causes a fluctuation in the reflected wave of the microwave emitted from the sensor. and Cruz: para 51, a breathing amplitude determined by the RADAR sensor system 14.).

Regarding claim 5, the combination of Tsuchihashi and Cruz teaches the intrusion detection system according to claim 4, wherein the calculator is adapted to trigger the alarm system only when at least one of the detected body or bodies is categorized as "human" and when detected millimeter movements corresponding to breathing are made by said detected body (Tsuchihashi: Fig. 17, S10 and S11, Col. 9 lines 25-28; if Yes, then it is determined whether the presence of a human has been detected or not (S10). If Yes, the alarm is issued (S11). And Col. 3 lines 5-15; a synthetic wave is obtained which represents the synthesis of the transmitted wave radiated from the sensor and the reflected wave returned from a breathing human body, and the presence or absence of a human in the vehicle is detected from the envelope of the synthetic wave ).

Regarding claim 6, the combination of Tsuchihashi and Cruz teaches the intrusion detection system according to claim 1, wherein the radar sensor is further adapted to detect the presence of a body around the vehicle, the calculator being adapted to monitor an approach of a detected body around the vehicle (Tsuchihashi: Fig. 2, P and col. 7 lines 1-11).

Regarding claim 7, the combination of Tsuchihashi and Cruz teaches the vehicle comprising an intrusion detection system according to claim 1, the radar sensor being mounted on a body or trim element of the vehicle (Tsuchihashi: Fig. 2, sensor 1 and Cruz, Fig. 1, and para 42, 14, 16).

Regarding claim 8, the combination of Tsuchihashi and Cruz teaches the vehicle according to claim 7, wherein the radar sensor is arranged at a center of a ceiling of a passenger compartment of the vehicle (Tsuchihashi: Fig. 2, sensor 1 and Cruz, Fig. 1, and para 42, 14, 16), in a center console of the vehicle, or on a center mirror assembly of the vehicle.

Claim 9 is rejected for the same reason for claim 1 above. The claimed steps of the method correspond with the elements of the device as addressed in claim 1. Since the system has been made obvious, the steps of using the device in its intended manner are also made obvious.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchihashi  in view of  Cruz further in view of Jeon et al. (Jeon: US 20210362673 A1).
Regarding claim 2, the combination of Tsuchihashi and Cruz teaches the intrusion detection system according to claim 1, but does not explicitly disclose wherein the radar sensor is adapted to detect a body mass of each detected body, the calculator being adapted to categorize each detected body between the "human" category and the "other" category based on the shape of its detected body mass.
However, the preceding limitation is known in the art of occupant sensing in a vehicle. Jeon teaches determining whether an object in a vehicle is a living object based on radio detection and ranging (radar) information received from a radar sensor (abstract) and further teaches wherein the radar sensor is adapted to detect a body mass of each detected body, the calculator being adapted to categorize each detected body between the "human" category and the "other" category based on the shape of its detected body mass (para 101, controlling apparatus 110 may collectively consider the size and the shape of the object and the respiratory frequency or the pulse frequency of the object, and compare them to various types of bio-profiles stored in a memory. For example, the vehicle controlling apparatus 110 may determine the object to be a child).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to in order to accurately determine a risk level by more accurately determining the type and the health condition of the object. (Jeon: para 63).

Regarding claim 3, the combination of Tsuchihashi, Cruz and Jeon teaches the intrusion detection system according to claim 2, wherein the calculator is adapted to estimate a body mass volume of a body categorized as "human" and to determine whether said body is an adult or an infant or child based on the estimated volume (Jeon: para 101, controlling apparatus 110 may collectively consider the size and the shape of the object and the respiratory frequency or the pulse frequency of the object, and compare them to various types of bio-profiles stored in a memory. For example, the vehicle controlling apparatus 110 may determine the object to be a child and para 13 and para 15).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuchihashi  in view of  Cruz further in view of Frank et al. (Frank: US 20130314536 A1).
Regarding claim 10, the combination of Tsuchihashi and Cruz teaches the method according to claim 9, but does not explicitly disclose wherein the intrusion detection system is activated when the vehicle is locked in a parking mode.
However, the preceding limitation is known in the art of occupant detection in a vehicle. Frank teaches monitoring occupants in an interior compartment of a vehicle (abstract) and further teaches (Fig. 15, 1502, 1504 and para 162, processor 1204 may be configured to detect an unwanted occupant (e.g., an intruder or an infant left unattended) in an interior compartment (e.g., a passenger cabin, a trunk, a cargo) of a vehicle based on the occupant detection information when the vehicle is locked and parked. and para 202, At block 1502, the vehicle condition from process 1400 may be queried to check whether the vehicle is locked and parked. If so, the occupant detection information from process 1400 may be queried at block 1504 to check whether one or more occupants are detected in the vehicle interior compartment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Frank in order to prevent theft (Frank; Para 162).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior arts cited for the record but not used in Office Action, are listed in attached PTO-892. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687